Title: To George Washington from Philip John Schuyler, 26 September 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany September 26th 1781
                  
                  Mrs Fisher, a widow of this city, and a number of others have most earnestly intreated my intercession in favor of the widows son, Myndert Fisher who is under sentence of death at Fort Pitt.  the distressed mother is informed that he is charged with an attempt to go to the enemy and convey Intelligence, there may be circumstances to recommend him & Your Excellencys mercy, and these If they appeared, I informed his mother, I was persuaded he would profit by.
                   I hope before the time that you are in the vicinity of Lord Cornwallis, may heaven grant that the no untoward circumstances may intervene to deprive you of accomplishing your views on that officer.  All is quiet in this quarter at present; but we will probably have a visit soon
                  
                  As they are before this advised of Your Excellencys movement and have nothing to fear for Quebec the peoples spirits are raised and I hope If the enemy attempt a penetration  they will have a sufficient number to repell them.  With every wish for your health and happiness & with the sincerest regard and affection I am Dear Sir Your Excellency’s Most obedinet Servant
                  
                     Ph: Schuyler
                  
               